





ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST

THIS ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST (“Assignment”), is entered
into as of January 31, 2018, by and between PETRO RIVER OIL CORP., a Delaware
corporation (“Assignee”), and MEGA WEST KANSAS CORPORATION, a Delaware
corporation (“Assignor”).

W I T N E S S E T H:

WHEREAS, Assignor owns 53.19% of the outstanding membership interests (the
“Bandolier Interest”) in Bandolier Energy, LLC, an Delaware limited liability
company (the “Company”);

WHEREAS, the Company owns all of the membership interest in Spyglass Energy
Group, LLC, an Oklahoma limited liability company (“Spyglass”) which owns
certain oil and gas wells mineral leases located within Osage County, Oklahoma,
together with oil and gas wells located thereon and related production assets,
including a concession agreement covering  106,150 acres in Osage County,
Oklahoma;

WHEREAS, on the date hereof, Assignee is a shareholder in Assignor and in
redemption of Assignee’s shares in Assignor, Assignor has agreed to assign,
transfer and distribute to Assignee the Bandolier Interest (the “Assigned
Interests”);

NOW THEREFORE, for valuable consideration, receipt of which is acknowledged,
Assignor and Assignee agree as follows:

1.

Assignment and Assumption.




a.

In complete redemption of Assignee’s shares in Assignor, Assignor hereby
assigns, transfers and distributes to Assignee its rights, title and interest in
the Assigned Interests; which Assigned Interests are currently owned by
Assignor.




b.

Assignee hereby accepts the foregoing assignment of the Assigned Interests.
 From and after the date hereof, Assignee hereby (i) is entitled to all of
Assignor’s benefits in the Company related to the Assigned Interests, and
(ii) is admitted to the Company as a member of the Company for all federal,
state and local corporate, tax and other purposes.




c.

Assignee acknowledges and agrees that the Assigned Interests are being assigned
and contributed to Assignee without representations or warranties of any kind,
express or implied.




2.

Tax Allocations.

Assignor and Assignee hereby covenant and agree that any and all taxable income
and/or losses that are allocated from the Company to its members with respect to
the Assigned Interests shall be divided and allocated (i) with respect to
taxable income and/or losses arising during the period prior to the date hereof
(which amounts shall be allocated to Assignor), and (ii) with respect to taxable
income and/or losses arising during the period following the date hereof (which
amounts shall be allocated to Assignee).  Assignee hereby covenants and agree to
work with the Company and to cause the Company to report its taxable income
and/or losses in a manner that is consistent with the provisions of the
preceding sentence.




3.

Representations.  Assignee hereby represents and warrants to Assignor that  as
of the date hereof and immediately prior to the assignment of the Assigned
Interests hereunder, the federal income tax basis in the Assigned Interests is
not less than $2,750,000.




4.

Further Assurances.  Assignor and Assignee agree to execute such other documents
and perform such other acts as may be reasonably necessary or proper and usual
to effect this Assignment.




5.

Governing Law.  This Assignment shall be governed by and construed in accordance
with the laws of the State of New York.




6.

Successors and Assigns.  This Assignment shall be binding upon and shall inure
to the benefit of Assignor and Assignees and their respective personal
representatives, heirs, successors and assigns.




7.

Counterparts. This Assignment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument, and shall become effective when there exist copies
hereof which, when taken together, bear the authorized signatures of each of the
parties hereto.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Assignment.PDF email signatures shall have the same binding effect as original
signatures.  No party hereto shall raise the use of a PDF email to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of PDF email as a defense to the
formation of a legal, valid and binding contractual obligation and each such
party forever waives any such defense.




[SIGNATURE PAGE TO FOLLOW]






EAST\149718693.6




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Assignee and Assignor have executed this Assignment as of
the date first hereinabove written.

 

 

ASSIGNEE:




PETRO RIVER OIL CORP., a Delaware corporation

By:  /s/ Scot Cohen

Name:  Scot Cohen

Title:  Executive Chairman

 

 

 

 

 

ASSIGNOR:




MEGA WEST KANSAS CORPORATION,  a Delaware corporation

By:  /s/ Joel Kestenbaum

Name:  Joel Kestenbaum

Title: President











EAST\149718693.6


